Citation Nr: 0714359	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-40 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to March 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Los Angeles, California Department of 
Veterans' Affairs (VA) Regional Office (RO) which continued a 
30 percent rating for a left knee status postoperative 
meniscectomy with traumatic arthritis.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

As indicated above, the March 2004 rating decision continued 
a 30 percent rating for the left knee disability.  Notably, 
the 30 percent has been assigned under Diagnostic Codes 
"5010-5257".  This would suggest that both arthritis with 
limitation of motion (or painful motion) and instability have 
been rated.  The RO has not explained the formulation for the 
apparently combined rating, and such formulation is not 
evident from the record.    

Furthermore, the record reflects that the veteran is seen on 
a fairly regular basis for left knee complaints.  September 
and October 2005 VA rheumatology records note medial and 
lateral instability.  The veteran has also complained of 
worsening left knee pain; and X-rays confirm tricompartmental 
osteoarthritis.  The examiner noted that the pain was 
becoming difficult to manage and that it was only minimally 
relieved by salsalate.  An October 2005 VA record reveals the 
veteran received a cortisone injection for pain.

The veteran's most recent VA (fee basis) examination was in 
October 2005.  The examiner (a physician described as Board 
eligible in internal medicine) did not comment on, or report 
testing for, instability.  Consequently, the examination did 
not address a component of the service connected left knee 
disability entity, and the examination report is inadequate 
for rating purposes.  Hence, another examination is 
necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any and all sources of treatment 
he received for left knee disability since 
October 2005 (and to provide releases for 
records of any private providers 
identified).  The RO should secure for the 
claims file complete records such 
treatment from all sources identified.

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his service connected left 
knee disability.  The examiner must review 
the veteran's claims folder in conjunction 
with the examination.  All clinical 
findings should be reported in detail.  
The findings must include range of motion 
studies (to include any limitations due to 
pain) as well as specific findings as to 
whether there is subluxation or 
instability and, if so, the degree of 
such.  The examiner should explain the 
rationale for any opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case which explains 
clearly the formulation for the rating 
assigned, (i.e., whether the rating is 
entirely based on , e.g., limitation of 
motion or instability, or a combination of 
the two, and if so the percent under each 
diagnostic Code, or under other applicable 
criteria.  The veteran and his 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

